Whitfied, C. J.,
delivered the opinion of the court.
This case is controlled by the opinion in the case of this same association against Brahan (80 Miss., 407, 31 South., 840). In addition to the reasons therein set forth, however, there is another ground upon which this case and that one can both be rested. In the tenth paragraph of the certificate of stock— the same here as in the Brahan case, the certificate in both cases being those of this same association — it is expressly provided that £i all payments due by reason of this contract must be paid at the principal office, unless the stockholder received official notice in writing from the association designating a depository or collection agent to whom to make payments.” Now, the stock certificate is the basis of the contract, and, together with the bond or note and the mortgage, constitute the contract between appellant and appellee. The association did fix a new place of payment — Meridian, Miss., did establish there its local board, with a full corps of officers; did constitute one of these officers the secretary and treasurer of the local board its agent to receive payments at Meridian, however Gibson may try to escape from the plain facts; and that official did have official notice in writing or print that he could receive payments at Meridian in the form of a register containing the names of all stockholders, including borrowers, with the sev*368eral amounts due by each; and did have also a letter of instructions as to his duties in making such collections. Of course, each borrower was necessarily apprised of this authority vested in this agent to receive payments at Meridian, Miss., as often, as he made payments, which was every month, and the provision in the stock certificate providing for a place of payment other than the home office was thus carried out to the very letter, and the contract became and was payable in the state of Mississippi. All the payments were actually made at Meridian, Miss., to the local agent of the association — the place and agent designated by the association — in pursuance of this tenth paragraph of the stock certificate; and it is hence perfectly plain that the payments were made and received at Meridian by the said local agent in strict accordance with the express terms of the contract itself. How worse than idle, in view of this tenth paragraph, and the evidence in this case, become all Gibson’s labored efforts to explain away the meaning of the written contract, and the plain effect of the evidence showing what was actually done. Gibson is forced himself to admit that the association permitted the payments to be made at Meridian, but very disingenuously attempts to show that this was done for ‘ ‘ convenience, ’ ’ instead of — as was the plain fact — under and in pursuance of this paragraph ten of the stock certificate.

Affirmed.